Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131767 & (64)                                                                                          Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PHILLIP GULLEY, as Guardian and
  Conservator of DARNELL HILL,
               Plaintiff-Appellee,
                                                                    SC: 131767
  v                                                                 CoA: 259012
                                                                    Wayne CC: 03-309246-NF
  AUTOMOBILE CLUB INSURANCE
  ASSOCIATION,
             Defendant-Appellant.
  ________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 15, 2006                  _________________________________________
                                                                               Clerk